Citation Nr: 0831847	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  04-39 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.

2.  Entitlement to service connection for residuals of 
cryosurgery or colposcopy of the cervix.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active military service from October 
1974 to September 1976 and from February 1985 to February 
2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
fibrocystic breast disease and residuals of cryosurgery of 
the cervix.    

In July 2006, the Board remanded the veteran's claims for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that substantial compliance, and not strict 
compliance, with the terms of an opinion request is 
required).  The Court in Stegall has indicated, moreover, 
that if the Board proceeds with final disposition of an 
appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  
Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets 
the additional delay in this case, for the reasons discussed 
below, the case must be returned to the AMC/RO to secure an 
adequate medical opinion that complies with the Board's July 
2006 remand instructions.

The July 2006 remand instructions directed that the veteran 
be provided a VA examination by a gynecologist and requested 
that specific questions be addressed by that examiner.  If a 
VA gynecologist was not found, an examination conducted by a 
private gynecologist on a fee basis was required.  The 
instructions further requested the gynecologist to provide 
medical opinions in response to three questions.  A review of 
the record reveals that the veteran was provided a VA 
gynecological examination in November 2007 conducted by VA 
examiner, L. G., a nurse practitioner; the examination report 
was cosigned by J. U., a former VA physician, specializing in 
radiology.  Unfortunately, there is no indication that the 
physician has acquired expertise in gynecology.  Moreover, as 
no medical opinions were rendered by the VA nurse 
practitioner or staff physician, the veteran should be 
afforded an additional gynecological VA or fee-basis 
examination that addresses the questions listed below 
following a review of the file and examination of the 
veteran.  In addition, the examination must be conducted by a 
gynecologist with a notation to that effect made in the 
examination report.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA or 
private fee-basis examination to be 
performed by a gynecologist to determine 
the etiology of the fibrocystic breast 
disease and whether she has any residuals 
of cryosurgery or colposcopy of the 
cervix.  A notation as to the examiner's 
expertise in the field of gynecology 
should be included in the report.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the gynecologist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based upon the examination results and the 
review of the claims folders, the 
gynecologist should answer the following 
questions with respect to any currently 
present fibrocystic breast disease:

When is it factually ascertainable that 
the veteran's fibrocystic breast disease 
initially manifested itself?  I.e., prior 
to her first period of active service, or 
during her period of active service from 
October 1974 to September 1976, or in 
between her first and second period of 
service (beginning February 1985 to 
February 2003)?

With respect to any manifestations of 
fibrocystic breast disease that the 
examiner believes existed prior to the 
veteran's entrance onto either period of 
active duty, did the manifestations 
undergo a chronic increase in severity 
during or as a result of service beyond 
the normal progression of the disease?

Regarding the residuals of cryosurgery or 
colposcopy of the cervix, upon the 
examination results and the review of the 
claims folders, the gynecologist should 
indicate whether it is at least as likely 
as not (50 percent probability or greater) 
that any chronic endometritis or other 
residuals are related to the veteran's in-
service cryosurgery of the cervix.

The rationale for all opinions expressed 
must be clearly set forth by the 
gynecologist in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  38 C.F.R. § 3.655 (2005).

3.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

